Citation Nr: 0524731	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of an appeal.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  Such determination 
found that the appellant had not timely appealed a June 2001 
RO determination which denied the appellant recognition as 
the veteran's surviving spouse for VA benefits purposes.  


FINDINGS OF FACT

1.  In June 2001, the RO determined that the appellant could 
not be recognized as the veteran's surviving spouse for VA 
purposes and mailed the appellant a letter notifying her of 
the decision.

2.  On March 21, 2003, the RO mailed the appellant a 
statement of the case which addressed the issue of whether 
the appellant could be recognized as the veteran's surviving 
spouse for VA purposes.

3.  A substantive appeal was not received within one year of 
the notification letter and/or within 60 days of the 
statement of the case, with regard to the issue of whether 
the appellant could be recognized as the veteran's surviving 
spouse for VA purposes.




CONCLUSION OF LAW

The appeal of the determination denying the appellant 
recognition as the veteran's surviving spouse for VA purposes 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.300, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal. See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04. During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The outcome of this 
case depends on whether the appellant timely filed a 
substantive appeal in connection with her claim to be 
recognized as the veteran's surviving spouse for the purposes 
of VA death benefits.  The appellant in this case has 
admitted that she did not timely file an appeal.  In the 
absence of a legal basis for the appeal to be resolved in her 
favor, there is no development to be undertaken.

Thus, because the law, and not the evidence, is dispositive 
of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought).

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be substantiated 
because the claimant is ineligible in light of the undisputed 
facts.

As such, no action is required pursuant to the VCAA in this 
case.

Timeliness of appeal of eligibility determination

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result.  38 C.F.R. § 20.201.  The 
notice of disagreement and substantive appeal must be filed 
with the RO which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information. 38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days of the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305.

Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  See 38 C.F.R. § 20.101(d).

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In June 2001, the RO determined that the appellant could not 
be recognized as the veteran's surviving spouse for VA 
benefits purposes.  It mailed her notice of that 
determination that same day, June 29, 2001.  She disagreed 
with the RO's determination in April 2002.  On March 21, 
2003, the RO mailed the appellant a statement of the case 
which addressed the issue of her recognition as the veteran's 
surviving spouse for VA benefits purposes.

The appellant's VA Form 9 substantive appeal was dated May 
24, 2003 and was received at the RO on June 5, 2003.  

No correspondence constituting a substantive appeal of the 
June 2001 determination denying recognition of the appellant 
as the veteran's surviving spouse for VA benefits purposes 
was received from the appellant within 1 year after June 29, 
2001 or within 60 days of the statement of the case.

In August 2003, the RO advised the appellant that it could no 
longer accept her VA Form 9 since it was not timely filed.   

The Board finds that there was not a timely substantive 
appeal filed with respect to the determination denying of 
recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes.  A substantive appeal was 
not received within one year of the notification letter or 
within 60 days of the statement of the case.

Accordingly, the Board lacks jurisdiction regarding this 
issue.  The appeal as to this issue is dismissed.  
38 U.S.C.A. § 7105(d)(5).

The appellant indicated in September 2003 that her appeal had 
been made within 1 year of the denial.  However, that is not 
the case.  The appellant argued in March 2004 that she did 
not know anybody who could assist her or help her to appeal 
her case until she approached an American Legion 
representative in 2003.  However, the rule concerning 
timeliness of substantive appeals has no exceptions of this 
nature.  The March 2003 letter to her had told her, in bold 
print, that she must appeal within 60 days or before May 21, 
2003.  It further advised her that if she needed more time to 
file her appeal, she should request more time before the time 
limit for filing her appeal expires.  The appellant did not 
request an extension and good cause is not otherwise shown.  
38 C.F.R. § 3.109 (2004).  




ORDER

The appeal is dismissed.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


